DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on March 22, 2022 has been entered and made of record. Claims 1-25 are pending.

Response to Arguments
Claim Interpretation
Examiner withdraws the previously made claim interpretation under regarding 35 U.S.C. 112(f) for Claims 21-25 in light of Applicant's amended Claims 21-25.

Claim Rejections under 35 U.S.C. § 102 and 103 
Applicant’s arguments, with respect to Claims 4 and 7, filed on 03/22/2022, have been fully considered but they are not persuasive.
Applicant argues, on pages 9-10 of Applicant’s Response, that nowhere does Wang teach or suggest after the object moves from the first zone to the second zone determining that the object was previously detected in the second zone to prevent the count value from being updated.
However, Examiner respectfully disagrees. Wang discloses an object tracking process that uses existing tracks or creates new tracks for tracking objects. Using this process, the system is able to count human objects moving across an area. Specifically for this process, a track 76 traversing from the door zone 84 to the interior zone 86 has a potential “in” count. A track 76 traversing to the door zone 84 from the interior zone 86 has a potential “out” count. If a track 76 traverses across zones 82 multiple times, there can be only one potential “in” or “out” count depending on the direction of the latest zone crossing. As illustrated in FIG. 5, the process of object tracking 110 comprises the following phases: 1) analysis and processing of old tracks (block 120); 2) first pass matching between tracks and object detects (block 122); 3) suboptimal localization of unpaired tracks (block 124); 4) second pass matching between tracks and object detects (block 126); and 5) track updating or creation (block 128). (See Wang paragraphs 0110-13). Therefore, since a track that traverses across zones multiple times is only counted once for the latest zone crossing and does not count the previous passings, Wang does teach or suggest after the object moves from the first zone to the second zone determining that the object was previously detected in the second zone to prevent the count value from being updated.
Applicant argues, on page 10 of Applicant’s Response, that Ding, fails to teach or suggest determining movement of an object or determining that such movement is across zones in a same collections of zones without passing through a zone in a different collection of zones.
However, Examiner respectfully disagrees. Ding discloses the control circuit 102 may determine a count of humans in an area based on a number of bounding boxes stored in the tracking database 112 at the period of time and/or at a last frame of a video footage captured for the period of time, a period of time may include every third frame in a video footage as shown in FIG. 4. In such an example, the control circuit 102 may compare detected humans in each frame (e.g., the third frame 406) to identify and detect humans from a previous frame (e.g., the second frame 404), at step 816. By one approach, for detected humans having a similarity score (e.g., the calculated IoU or overlap) corresponding to a previously identified and detected human (e.g., the bounding box A 418 and the bounding box A′ 412 having a calculated IoU greater than the IoU threshold and/or the bounding box B 414 tracked by the tracking module 104 but not detected by the detection module 106), the control circuit 102 may not increment the count, at step 818. For example, the control circuit 102 may determine that the bounding box A 418 and the bounding box A′ 412 correspond to the same human. In such an approach, the control circuit 102 may eliminate and/or remove the bounding box A′ 412 from the tracking database 112 and retain the bounding box A 418 in the tracking database 112. In one configuration, each time a bounding box is created by the tracking module 104 and/or the detection module 106, the control circuit 102 may cause the tracking database 112 to store the created bounding box. (See Ding paragraphs 0040-41 and 0049). This describes finding the movement of the same human object over an area that is not across a zone and therefore is within a zone inside a collection of zones. Therefore, Ding discloses determining movement of an object or determining that such movement is across zones in a same collections of zones without passing through a zone in a different collection of zones.
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 1, 15, and 21. The rejections of dependent Claims 2-14, 16-20, and 22-25 are maintained on similar grounds.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/22/2022. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 11, 13-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. 2021/0133491 A1) in view of Takashi Habe (English Translation of Japanese Publication Number JP 2019062531 A as attached) (hereinafter “Habe”).

Regarding Claim 1, Wang discloses a system for detecting an object using one or more sensors [see paras. 0001 and 0053], the system comprising: 
a processor circuit [see fig. 15 including CPU 1502 and paras. 0213-14]; and 
a memory circuit for storing one or more instructions that, when performed by the processor, configure the processor to perform operations [see fig. 15 including memory 1508 and paras 0214-15 describing programming instructions stored in memory 1508] comprising: 
detecting an object in a first zone of a plurality of zones of an area [see figs. 1 and 4 and para. 0070 describing object detection for zones 84 and 86];
determining that the object has moved from the first zone to a second zone of the plurality of zones [see figs. 1 and 4-5 and paras. 0110-13 describing using object tracking to determine when the object moves from zone to zone and updating a count number];
determining whether movement of the object from the first zone to the second zone fails to satisfy a zone transition criterion for updating a count value; [see paras. 0110-14, 0163, and 0226 describing object tracking and determining zone crossing and also if an object detect has not moved and its associated track has been static for a relatively long time, the object detect will be considered as part of the background, and therefore did not transition across the zones]; and 
Wang does not explicitly disclose determining whether an amount of time taken for the object to move from the first zone to the second zone fails to satisfy a time criterion for updating the count value; and based on determining whether the movement of the object from the first zone to the second zone fails to satisfy the zone transition criterion and based on determining whether the amount of time taken for the object to move from the first zone to the second zone fails to satisfy the time criterion, preventing the count value from being updated.
Habe in a same or similar endeavor teaches:
determining whether an amount of time taken for the object to move from the first zone to the second zone fails to satisfy a time criterion for updating the count value [see paras. 0046 and 0050 describing determining whether a person (who has passed a predetermined location) should be excluded from a passage count based on a staying time in a predetermined area; see also paras. 0171 and 0176].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Habe as above in order to provide a mechanism capable of calculating the number of people from an image including counting the number of people and the time of stay of the person shown in the image [see Habe paras. 0009-10].
The combination of Wang and Habe in a same or similar endeavor teaches
based on determining whether the movement of the object from the first zone to the second zone fails to satisfy the zone transition criterion [see Wang paras. 0110-14, 0163, and 0226 describing object tracking and determining zone crossing and also if an object detect has not moved and its associated track has been static for a relatively long time, the object detect will be considered as part of the background, and therefore did not transition across the zones] and based on determining whether the amount of time taken for the object to move from the first zone to the second zone fails to satisfy the time criterion [see Habe paras. 0018, 0044, 0046, 0050 and 0177 describing excluding objects that are over the predetermined staying time in an area are excluded from the passage counts], preventing the count value from being updated [see Habe paras. 0018, 0044, 0046, 0050 and 0177 describing excluding objects after being counted passing through a predetermined area].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Habe as above in order to provide a mechanism capable of calculating the number of people from an image including counting the number of people and the time of stay of the person shown in the image [see Habe paras. 0009-10].

Regarding Claim 2, the combination of Wang and Habe discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses wherein the operations further comprise: 
determining that movement of a second object from the first zone to the second zone satisfies the zone transition criterion and time criterion [see paras. 0110-14 and 0217-18 describing object tracking and determining zone crossing]; and 
in response to determining that the movement of the second object from the first zone to the second zone satisfies the zone transition criterion, updating the count value representing how many objects are in the area [see paras. 0217-18 and 0226 describing incrementing an exit counter for Individual B when Individual B passes through Zone 2 and then Zone 1 and using a time duration].

Regarding Claim 3, the combination of Wang and Habe discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Wang further discloses wherein the operations for updating the count value further comprise: incrementing or decrementing the count value in response to determining that the movement of the second object from the first zone to the second zone satisfies the zone transition criterion [see para. 0218 describing zone crossing and counting].

Regarding Claim 4, the combination of Wang and Habe discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses wherein the operations further comprise: 
after the object moves from the first zone to the second zone, determining that the object was previously detected in the second zone at a point in time prior to the object being in the first zone [see paras. 0110-13 and 0218 describing differentiating between the object going “in” and “out” and following the tracking of each object to keep a count for that object and other properties]; and 
in response to determining that the object was previously detected in the second zone, preventing the count value from being updated [see para. 0218 where the count is updated when an object crosses between two zones, not for being in a zone, and see paras. 0065, 0073, 0096 describing tracks are merged from the same object of interest to prevent over counting].

Regarding Claim 11, the combination of Wang and Habe discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein the operations further comprise: determining that the object remained in the first zone for less than a minimum threshold period of time before moving to the second zone to determine that the amount of time taken for the object to move from the first zone to the second zone fails to satisfy the time criterion.
Habe in a same or similar endeavor teaches wherein the operations further comprise:
determining that the object remained in the first zone for less than a minimum threshold period of time before moving to the second zone to determine that the amount of time taken for the object to move from the first zone to the second zone fails to satisfy the time criterion [see paras. 0046, 0050, 0171, 0176-78 describing determining that a person, who has passed from one area to another area, (e.g., passage from area A to area B in fig. 6 and paras. 0054-55 and 0171), remained in area A for less than a minimum threshold period (e.g., less than a long stay time in area A) before moving to the second zone (e.g., zone B) fails to satisfy the time criterion (e.g., exclude from the passage count when the object’s determination time is equal to or longer than the predetermined long stay time in area A)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Habe as above in order to provide a mechanism capable of calculating the number of people from an image including counting the number of people and the time of stay of the person shown in the image [see Habe paras. 0009-10].

Regarding Claim 13, the combination of Wang and Habe discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses wherein determining that the object has moved from the first zone to the second zone comprises: determining whether the object is inside or outside of a defined polygon area for the first zone within the time criterion [see Table 2, paras. 0110-13, 0165, 0218-26]; and in response to determining that the object is outside of the defined polygon area for the first zone within the time criterion, determining that the object has moved to the second zone [see Table 2, paras. 0110-13, 0165, 0218-26].

Regarding Claim 14, the combination of Wang and Habe discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses wherein determining that the object has moved from the first zone to the second zone comprises: 
mapping one or more pixel positions of the object to one or more pixel positions of the first zone [see Table 2, paras. 0110-13, 0165, 0218-26, and 0225-30];
in response to determining that the one or more pixel positions of the object overlap the one or more pixel positions of the first zone, determining that the object is in the first zone [see Table 2, paras. 0110-13, 0165, 0218-26, and 0225-30]; and 
in response to determining that the one or more pixel positions of the object overlap one or more pixel positions of the second zone after overlapping the one or more pixel positions of the first zone, determining that the object has transitioned from the first zone to the second zone [see Table 2, paras. 0110-13,  0165, 0218-26, and 0225-30].

Claims 15-18 recite the corresponding method to be implemented by the system as recited in Claims 1-4, respectively. Therefore, rejections and analysis analogous to those presented for Claims 1-4 above are applicable with respect to Claims 15-18, respectively. Further, Wang discloses a method [see para. 0015].

Claims 21-24 recite a similar non-transitory computer readable medium performing as the system recited in Claims 1-4, respectively. Therefore, rejections and analysis analogous to those presented for Claims 1-4 above are applicable with respect to Claims 21-14, respectively. Wang further discloses a non-transitory computer readable medium comprising instructions that, when executed by one or more processors, configure the one or more processors to perform operations [see para. 0214-15 describing CPU 1502 retrieves and executes programming instructions stored in memory 1508 and memory 1508 includes program code logic].

Claims 5-8, 10, 12, 19-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Habe in further view of Ding et al. (U.S. Pub. No. 2020/0380252 A1) (hereinafter “Ding”) 

Regarding Claim 5, the combination of Wang and Habe discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses storing a state of the object indicating a combination of movements across the plurality of zones [see object track 76 in para. 0113]; and 
in response to determining that the combination of movements of the object satisfies the zone transition criterion and the time criterion, updating the count value [see paras. 0217-18 describing incrementing an exit counter for Individual B when Individual B passes through Zone 2 and then Zone 1].
Wang does not explicitly disclose wherein the operations further comprise: determining that the object has moved from the second zone to a third zone of the plurality of zones.
Ding in a same or similar endeavor teaches wherein the operations further comprise:
determining that the object has moved from the second zone to a third zone of the plurality of zones [see paras. 0019, 0025, and 0027 describing determining that the object has moved from the first region to the second region and to the third region].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Ding as above in order for detecting egress at an entrance of a retail facility, counting humans/people at an area of a retail facility over a period of time, and determining a count of humans/people at a retail facility [see Ding para. 0016].

Regarding Claim 6, the combination of Wang and Ding discloses all of the limitations of claim 5, and are analyzed as previously discussed with that claim.
Wang does not explicitly wherein the combination of movements comprises a first transition indicating movement of the object from the first zone to the second zone that is adjacent to the first zone sequentially followed by a second transition indicating movement of the object from the second zone to the third zone that is adjacent to the second zone.
Ding in a same or similar endeavor teaches wherein the combination of movements comprises a first transition indicating movement of the object from the first zone to the second zone that is adjacent to the first zone sequentially followed by a second transition indicating movement of the object from the second zone to the third zone that is adjacent to the second zone [see fig. 2 and see paras. 0017, 0019, 0025, 0027, 0044-45, and 0055 describing tracking the object’s path from a first region to a second region to a third region].
See motivation statement as written above for the rejection of Claim 5.

Regarding Claim 7, the combination of Wang and Habe discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein the operations further comprise: determining that the object has moved from the second zone to a third zone of the plurality of zones; storing a state of the object indicating a combination of movements across the plurality of zones including movement of the object from the first zone to the third zone via the second zone, wherein the second zone is in a different collection of zones than the first and third zones; and in response to determining that the combination of movements of the object fails to satisfy the zone transition criterion comprising sequential movement of the object across zones in a same collections of zones without passing through a zone in a different collection of zones, preventing the count value from being updated.
Ding in a same or similar endeavor teaches wherein the operations further comprise: 
determining that the object has moved from the second zone to a third zone of the plurality of zones [see paras. 0019, 0025, and 0027 describing determining that the object has moved from the first region to the second region and to the third region].; 
storing a state of the object indicating a combination of movements across the plurality of zones including movement of the object from the first zone to the third zone via the second zone, wherein the second zone is in a different collection of zones than the first and third zones [see fig. 2 and para. 0019 describing tracking over the plurality of frames which stores movements between first, second, and third regions]; and 
in response to determining that the combination of movements of the object fails to satisfy the zone transition criterion comprising sequential movement of the object across zones in a same collections of zones without passing through a zone in a different collection of zones, preventing the count value from being updated [see paras. 0040-41 and 0049].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Ding as above in order for detecting egress at an entrance of a retail facility, counting humans/people at an area of a retail facility over a period of time, and determining a count of humans/people at a retail facility [see Ding para. 0016].

Regarding Claim 8, the combination of Wang and Ding discloses all of the limitations of claim 7, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein the first and third zones are in a first collection of adjacent zones and the second zone is in a second collection of adjacent zones.
Ding in a same or similar endeavor teaches wherein the first and third zones are in a first collection of adjacent zones and the second zone is in a second collection of adjacent zones, the first collection of adjacent zones being parallel to the second collection of adjacent zones [see fig. 2 showing region 214 is a collection of adjacent zones to region 212, and region 212 is a collection of adjacent zones to region 214, where region 214 is parallel to 212],
See motivation statement as written above for the rejection of Claim 7.

Regarding Claim 10, the combination of Wang and Habe discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein the zone transition criterion comprises non-repeated entry into a given zone in which the object was previously detected within a time period defined by the time criterion.
Ding in a same or similar endeavor teaches wherein the zone transition criterion comprises non-repeated entry into a given zone in which the object was previously detected within a time period defined by the time criterion [see paras. 0048-50 describing defining counting in one frame within a set amount of time, and based on a bounding box so that the same human may appear as a different human].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Ding as above in order for detecting egress at an entrance of a retail facility, counting humans/people at an area of a retail facility over a period of time, and determining a count of humans/people at a retail facility [see Ding para. 0016].

Regarding Claim 12, the combination of Wang and Habe discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein determining that the object has moved from the first zone to the second zone comprises: mapping a motion point corresponding to the object to a mathematical equation representing a boundary between the first and second zones; and determining, based on the mathematical equation, that the motion point has transitioned from the first zone to the second zone.
Ding in a same or similar endeavor teaches wherein determining that the object has moved from the first zone to the second zone comprises: 
mapping a motion point corresponding to the object to a mathematical equation representing a boundary between the first and second zones [see paras. 0060-64]; and 
determining, based on the mathematical equation, that the motion point has transitioned from the first zone to the second zone [see paras. 0072-75].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Ding as above in order for detecting egress at an entrance of a retail facility, counting humans/people at an area of a retail facility over a period of time, and determining a count of humans/people at a retail facility [see Ding para. 0016].

Claims 19-20 recite the corresponding method to be implemented by the system as recited in Claims 5-6, respectively. Therefore, rejections and analysis analogous to those presented for Claims 5-6 above are applicable with respect to Claims 19-20, respectively. Further, Wang discloses a method [see para. 0015].

Claim 25 recites a similar apparatus as the system recited in Claim 5. Therefore, rejections and analysis analogous to those presented for Claim 5 above are applicable with respect to Claim 25.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Habe and Ding in further view of Kimura et al. (English Translation of Japanese Publication Number JPH 10255090 A as attached) (hereinafter “Kimura”) and Caroselli et al. (U.S. Pub. No. 2021/0074099 A1) (hereinafter “Caroselli”)

Regarding Claim 9, the combination of Wang and Ding discloses all of the limitations of claim 8, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein the first collection of adjacent zones comprises a first car lane and the second collection of adjacent zones comprises a second car lane that is adjacent to the first car lane, wherein the second zone in the different collection of zones is adjacent to the first and third zones, and wherein the first zone comprises a first polygon and the second zone comprise a second polygon, wherein at least one of the first polygon or the second polygon is user defined.
Kimura in a same or similar endeavor teaches wherein the first collection of adjacent zones comprises a first car lane and the second collection of adjacent zones comprises a second car lane that is adjacent to the first car lane [see fig. 8 showing a vehicle lane 7A as a first collection of adjacent zones and vehicle lane 7B as a second collection of adjacent zones] ,
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Kimura as above in order for performing counting in parallel for each lane in synchronism with each independent access timing between the response unit. [see Kimura para. 0024].
Ding in a same or similar endeavor teaches wherein the second zone in the different collection of zones is adjacent to the first and third zones [see fig. 2 showing region 212 is a collection of adjacent zones to regions 214 and 210], and wherein the first zone comprises a first polygon and the second zone comprise a second polygon [see fig. 2 showing polygon 214 and polygon 212], 
See motivation statement as written above for the rejection of Claim 7. 
Caroselli in a same or similar endeavor teaches wherein at least one of the first polygon or the second polygon is user defined [see para. 0066 describing the zone of interest may be user-configurable].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Caroselli as above in order for determining, by the access control system, a count of objects in the physical zone, wherein determining the access control result is based at least on the count of objects in the physical zone [see Caroselli para. 0012].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483